Title: From George Washington to Spies, 10 September 1780
From: Washington, George
To: Spies


                        
                            
                                c.10 September 1780
                            
                        
                        As late accts as can possibly be obtained, & brought to this place by Sunday Noon, the 17th
                            Instt—Septemr.
                        Of the precise situation of the enemy on York Island—Long Island—and Staten Island—naming the Corps on
                            each—and where Posted.
                        Know where General Clinton’s head Qrs are. And Where General Knyphausen’s.
                        Learn whether the enemy are throwing up any other Works on Long Island besides those at Brooklyn—At what
                            places—and of what kind—whether open or inclosed—large or Small—and for what purposes they seem intended.
                        A Description at least of Brooklyn Fort should be had—and the size of it—if a plan can be had.
                        The State of the Garrison respecting provision.
                        When the Cork fleet is expected and what other Vessels arrive.
                        A Particular acct to be obtained of the Embarkation that is talked—Know when it will take place—where
                            destined—& what Corps it will consist of.
                        Attend particularly to any Movements of the enemy.
                        Enquire what their latest Accts from the Southward are & of what Nature.

                    